August 27, 1951


     Hon. Olin Culbersqn, Chairman
     Railroad Commission of Texas
     Austin, Texas                 opinion NO. v-1258

                                    Fie: Whether money collected by
                                         the Railroad Commission of
                                         Texas for reproducing and
                                         distributing its public rec-
                                         ords for private use may be
                                         deposited in the State Treas-
                                         ury to the credit of contin-
                                         gent expense fund from which
                                         cost of reproduction and dis-
                                         tribution is paid to reimburse
_-   Dear Sir:                           such ftnd.

                 Your request for an opinion is in part as follows:

               'The Railroad Commission has made a charge and
          collected money as reimbursements to the funds for micro-
          film, photostatic and other reproductions of public rec-
          ords of the Railroad Commission end has made a request
          of the State Treasurer to deposit the monies collected
          for such reproductions of public records of the Rail-
          road Commission back to the current appropriations
          above mentiqned.

              'The question has arisen as to whether the funds
         collected are reimbursements to the appropriations,
         or whether they are reimbursenmnts to the funds and
         are not covered by
                         bv the aonronriations
                                appropriation6 for current use.
         I shall, therefore, thank you to advise this depart-
         ment whether the monies collected by the Railroad Com-
         mission for such reproductions of public records of
         the Railroad Commission can be deposited back to the
         current appropriation6 for the use and benefit6 of
         the Railroad Commission." (Emphasis supplied through-
         out opinion.)

-.             Subdivision (3) of Section 2 of the general depart-
     mental appropriation bill for the biennium ending August 31,
     igy (H.B. 322, Acts 51st Leg., R.S. 1949, ch. 615, p. 1208,
     1343), reads as follows:
Hon. Olin Culberson, Rage2(V-l258)



          11
               . Any contingent funds herein appropriated,
                   .   1


    and any funds appropriated for printing, may be ueed
    Under the direction of any department for which any
    such appropriation is made for the publication and
    distribution of any notices, ~pamphlet6,booklets, rules,
    regulations and other matters of,public interest; pro-
    vided that a charge may be made and collected for such
    pUblication6 and notices which will reasonably reim-
    burse funds for such actual expense, but any such pam-
    uhlete shall be furnished to another State Lheuartment
    without charge."

          This provision, in identical language, x86 re-enacted
by the Fifty-second Legislature as Subdivision (3)) Section 2
of Article III of the general appropriation bill for the bien-
nium ending August 31, 1953 (B.B. 426, Acts 52nd Leg., R.S.
1951).
          In Opinion V-Xl.25(1950), we held that money received
by the Railroad Commission from the sale of it6 publications
should be deposited in the State Treasury to the credit of its
current appropriation for contingent expenses, printing, and
other purposes to reimburse that appropriation for money with-
drawn therefrom to pay the cost of printing and distributing
public records of the Commission to the general public for
private use.

          The holding in that opinion has application to the
question you present. It will be observed that the authority
contained in the above-quoted rider to the general departmental
EpprOpriatiOn bill for the bif?Miume&iQg Au@&     31, 195.l,to
use current    appropriations for contingent expense6 for the
publication and di6tribution of official record6 of the Rail-
road Commission of public interest is not limited to printed
matter. From the language of the rider in question, we think
it is clear that the authority granted extend6 to publication
and distribution of public records in any form or by any techni-
cal process.

          Undoubtedly, the rider x86 attached to the appropria-
tion bill to enable any State department to which it applies
to reproduce public records and matters of public interest and
furnish the same to the public for private use without cost to
the State. To accomplish this purpose, the Legislature has au-
thorieed payment of the cost6 incurred in connection vith publi-
cation and distribution of such records and matters of public
interest out of current appropriations for contingent expense8.
It has further authorized a charge to reasonably reimburse the
Hon. Olin Culberson, Page 3   (v-1258)



fund from which such costs are paid.     Att'y Cen. op. V-1125
(1950).

          In view of the foregoing, it is our opinion that
money collected by the Railroad Commifisionfor reproducing
and distributing public record6 of the Commission by microfilm,
photostatic, or other process should be deposited to the credit
of the contingent expense fund from which the cost of reproduc-
tion and distribution was paid to reimburse such appropriation,
and that money so deposited is appropriated to the Commission
to be expended for the purposes designated therein.


                          SUMMARY

         Money collected by the Railroad Commission of
    Texas for reproducing and distributing its public rec-
    ords for private use by microfilm, photostatic, or
    other process should be deposited in the State Treas-
    ury to the credit of the current appropriation for
    contingent expenses from which the cost of reproduc-
    tion and distribution was paid, in order to reimburse
    such appropriation. Contingent expense appropriations,
    60 reimbursed, may be expended by the COIWiSSiOn for
    the purposes designated therein.

                              Yours very truly,

                                PRICE DANIEL
APPROVED:                     Attorney General

JeSSe P. Luton, Jr.
Reviewing Assistant
                               “,
Price Daniel                        Everett Hutchinson
Attorney General                    Executive ASSiStant

EH:lg